DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 3/1/2022. Claims 4-6, 8-12, 14-16, 18, and 21-27 has been examined and are pending.

Examiner’s Note
Applicant is advised that this application has been assigned to a new examiner.  Examiner has thoroughly examined the record, prosecution history, read the recent Non-Final Office Action mailed 10/1/2021 and considered all Amendments and Remarks submitted.


Response to Amendment
The amendment filed on 3/1/2022 cancelled claim 1-3, 7, 13, 17, 19-20.  New claims 24-27 are added. Claim 4 has been amended.  Therefore, claims 4-6, 8-12, 14-16, 18, and 21-27 are pending and addressed below.                

Applicant’s amendments and arguments filed on 3/1/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 4-6, 8-12, 14-16, 18, and 21-27                   under 35U.S.C.101.  


Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites the dependency of claim 1 which was now cancelled.
For prosecution purposes, Examiner will treat claim 6 depending on claim 21.
Appropriate correction is required.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. 

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

The claimed invention (Claims 21, 4-6, 8-12, 14-16, 18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 21 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 21, Steps 1-3 of, 
responsive to a determination that a mobile client computer device is at a location of an item venue, sending to the client computer device prompting data, wherein the client computer device is associated to a user; 
examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data; and 
transmitting to the mobile client computer device second prompting data in dependence on the examining feedback data defined by the user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, wherein the feedback data is defined by the user in response to the prompting data.

In addition, claim 21, step 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/send/transmit data/response to a computing device/mobile device, a human being can observe/define and examine feedback data.               

Further, Step 1,3, of (“sending…”, “transmitting”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely transmitting/sending data, information.  

Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a mobile computer device).  However, there are no machine/hardware actually perform the steps. Other than reciting “computer-implemented” in the preamble, nothing in the claim element precludes the step from practically being performed by a human or in the mind, or by paper and pen.   There is no specificity regarding any technology, just broadly, a mobile computer device executes the programming instructions, obtaining/providing/displaying information and transmitting/sending data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 21 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user computing devices are not an essential element to actually create, change, improve, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 21 (step 2B):  The additional element (i.e. a mobile computer device), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0149] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0149] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 4-6, 9-12, 14-16, and 18, are merely add further details of the abstract steps/elements recited in claim 21 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4-6, 9-12, 14-16, and 18 are also non-statutory subject matter.

Independent claim 22, 24:  Independent method claim 22, 24 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 21.  

The steps in independent claim 22, 24, fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, wherein the feedback data is defined by the user in response to the prompting data.

In addition, claim 22, 24, step 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/send/transmit data/response to a computing device/mobile device, a human being can observe/define and examine feedback data, can observe/generate second data.               

Further, Step 1,4, of (“sending…”, “transmitting”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely transmitting/sending data, information.  

Independent claim 22, 24, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a mobile computer device, an enterprise system).  Other than reciting “by the enterprise system”, nothing in the claim element precludes the step from practically being performed by a human or in the mind, or by paper and pen.   There is no specificity regarding any technology, just broadly, a mobile computer device executes the programming instructions, obtaining/providing/generating/displaying information and transmitting/sending data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 22, 24 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user computing devices and the enterprise system are not an essential element to actually create, change, improve, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 22, 24 (step 2B):  The additional element (i.e. a mobile computer device, an enterprise system), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. 
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0149] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0149] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 23, and 25-27, are merely add further details of the abstract steps/elements recited in claim 22, and 24 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 23, and 25-27 are also non-statutory subject matter.

Viewed as a whole, the claims (4-6, 8-12, 14-16, 18, 21-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

With regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that the instant steps are abstract ideas (see analysis above).  The Examiner respectively submits that as indicated above under 101 rejection, the Office has provided factual evidence as required by Berkheimer’s memo for the additional elements that are “well-understood, routine, and conventional” (see analysis above).    The Examiner respectively submits that Berkheimer memo 04/19/2018 only applies to additional elements (step 2B) other than abstract idea (step 2A, prong I and prong II).  

The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that additional sections of Parisis are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to additional Parisisi’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

Independent claim 21, 22 share similar argument:
Applicant argues that Parisis does not teach “examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data“.
Examiner respectfully disagrees.
Parisis teaches [0028, users may ….add items to a shopping list (read on “feedback data defined by the user”, for example, adding items to the shopping list ) via voice command (read on “prompting data”) (read on “wherein feedback data is defined by the user in response to the prompting data”), be prompted to buy an item on the shopping list when within a pre-determined proximity from a store, receive turn-by-turn navigation instructions , not only to the store , but also inside the store to locate the item , and receive competitive offers for each item…  Finally, the user can either mark or delete items from these lists (read on “examining feedback data defined by the user”) so that they are not reminded repetitively, 0048, In further additional embodiment, participating stores may have items selected for purchase by the user ready for pickup upon arrival by the user (read on “feedback data defined by the user”, for example, selected item for purchase by the user). In still further additional embodiments, the user can pre-pay for in-store pickup items using a voice - activated system for authentication and approval (read on “wherein feedback data is defined by the user in response to the prompting data”), In still further embodiments, when the user indicates that they wish to shop 606 at the store now for the presented item, the process 600 can provide 607 turn by turn directions to the respective aisles the promoted item may be located (read on “wherein feedback data is defined by the user in response to the prompting data”). Thus, Parisis does disclose that the user response to the initial prompt will permit the sharing of the user data such as the stored shopping item [0007] and added/marked/deleted item in the shopping list [0028] that will then be examined and will influence the subsequent user prompts (see figure 6 and [0048], read on the claimed feature “examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data“).
It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 4-6, 8-12, 14-16, 18, 23, and 25-27 dependent from independent claim 21, 22, and 24 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 4-6, 8-12, 14-16, 18, and 21-27 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 4-6, 8-12, 14-16, 18, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claimed invention (Claims 21, 4-6, 8-12, 14-16, 18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 21 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 21, Steps 1-3 of, 
responsive to a determination that a mobile client computer device is at a location of an item venue, sending to the client computer device prompting data, wherein the client computer device is associated to a user; 
examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data; and 
transmitting to the mobile client computer device second prompting data in dependence on the examining feedback data defined by the user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, wherein the feedback data is defined by the user in response to the prompting data.

In addition, claim 21, step 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/send/transmit data/response to a computing device/mobile device, a human being can observe/define and examine feedback data.               

Further, Step 1,3, of (“sending…”, “transmitting”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely transmitting/sending data, information.  

Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a mobile computer device).  However, there are no machine/hardware actually perform the steps. Other than reciting “computer-implemented” in the preamble, nothing in the claim element precludes the step from practically being performed by a human or in the mind, or by paper and pen.   There is no specificity regarding any technology, just broadly, a mobile computer device executes the programming instructions, obtaining/providing/displaying information and transmitting/sending data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 21 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user computing devices are not an essential element to actually create, change, improve, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 21 (step 2B):  The additional element (i.e. a mobile computer device), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0149] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0149] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 4-6, 9-12, 14-16, and 18, are merely add further details of the abstract steps/elements recited in claim 21 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4-6, 9-12, 14-16, and 18 are also non-statutory subject matter.

Independent claim 22, 24:  Independent method claim 22, 24 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 21.  

The steps in independent claim 22, 24, fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, wherein the feedback data is defined by the user in response to the prompting data.

In addition, claim 22, 24, step 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/send/transmit data/response to a computing device/mobile device, a human being can observe/define and examine feedback data, can observe/generate second data.               

Further, Step 1,4, of (“sending…”, “transmitting”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely transmitting/sending data, information.  

Independent claim 22, 24, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a mobile computer device, an enterprise system).  Other than reciting “by the enterprise system”, nothing in the claim element precludes the step from practically being performed by a human or in the mind, or by paper and pen.   There is no specificity regarding any technology, just broadly, a mobile computer device executes the programming instructions, obtaining/providing/generating/displaying information and transmitting/sending data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 22, 24 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user computing devices and the enterprise system are not an essential element to actually create, change, improve, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 22, 24 (step 2B):  The additional element (i.e. a mobile computer device, an enterprise system), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. 
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 21). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0149] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0149] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 23, and 25-27, are merely add further details of the abstract steps/elements recited in claim 22, and 24 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 23, and 25-27 are also non-statutory subject matter.

Viewed as a whole, the claims (4-6, 8-12, 14-16, 18, 21-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6, 8, 13, 14, 16, 18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Parisis (US 2019/0304007).

As per claim 21:
Parisis discloses a computer-implemented method, comprising, 
responsive to a determination that a mobile client computer device is at a location of an item venue (determining that a user device is in the proximity of a retail store, see [0005, 0048] and figure 6]), sending to the client computer device prompting data, wherein the client computer device is associated to a user (providing a prompt to the user wherein the device is associated with a user and user data, see [0005, 0007, 0026]); 

examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data (Examiner Note: Parisis teaches [0028, users may ….add items to a shopping list (read on “feedback data defined by the user”, for example, adding items to the shopping list ) via voice command (read on “prompting data”) (read on “wherein feedback data is defined by the user in response to the prompting data”), be prompted to buy an item on the shopping list when within a pre-determined proximity from a store, receive turn-by-turn navigation instructions , not only to the store , but also inside the store to locate the item , and receive competitive offers for each item…  Finally, the user can either mark or delete items from these lists (read on “examining feedback data defined by the user”) so that they are not reminded repetitively, 0048, In further additional embodiment, participating stores may have items selected for purchase by the user ready for pickup upon arrival by the user (read on “feedback data defined by the user”, for example, selected item for purchase by the user). In still further additional embodiments, the user can pre-pay for in-store pickup items using a voice - activated system for authentication and approval (read on “wherein feedback data is defined by the user in response to the prompting data”), In still further embodiments, when the user indicates that they wish to shop 606 at the store now for the presented item, the process 600 can provide 607 turn by turn directions to the respective aisles the promoted item may be located (read on “wherein feedback data is defined by the user in response to the prompting data”). Thus, Parisis does disclose that the user response to the initial prompt will permit the sharing of the user data such as the stored shopping item [0007] and added/marked/deleted item in the shopping list [0028] that will then be examined and will influence the subsequent user prompts (see figure 6 and [0048], read on the claimed feature “examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data“); and 
transmitting to the mobile client computer device second prompting data in dependence on the examining feedback data defined by the user (after the first prompt and the subsequent transmission of the shopping list data, the system will provide another prompt to the user to see if they would like to purchase the shopping list items at the current time, see figure 6 and [0048]), 

Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was filed to interpret Parisis’ cited first prompting event resulting in the transfer of user defined data (shopping list) to inform the steps that follow, using that data to provide additional prompts to the user, because the claimed invention is merely a combination of these cited element, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because each element is performing their function as intended and the difference is one of a naming scheme.




As per Claim 4, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), wherein the item venue is an item venue of a second enterprise (the merchant is a second entity, see [0032, 0048] and figure 6), wherein the prompting data prompts the user to acquire a first item from the second enterprise, wherein the second prompting data prompts the user to acquire a second item from the first enterprise (prompting a purchase of a first and/or second item in the store, see [0026]).


As per claim 5, Parisis further discloses, wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), wherein the prompting data prompts the user to acquire a first item from the second enterprise (purchase a first item from a first retailer, the second enterprise, see [0026]), wherein the second prompting data prompts the user to acquire a second item from a third enterprise (prompt the user to purchase a second item at a second retailer (third enterprise), two miles from the user’s place of business, see [0026]), the third enterprise operating a second item venue, (second retail location different from the first retailer, see [0026]) wherein the enterprise system transmits the second prompting data to the client computer device in response to determining that the client user device is at a location of the second item venue (the prompting is in response to the location of the user/device, in this case, the prompt for the first item first location is followed by the system informing the user that the second item is available nearby at a second retailer which is close to their place of employment, see [0026]).


A per claim 6, Parisis further discloses,
wherein the method includes responsive to a determination that a mobile client computer device is at a location of an item venue (user location to prompt a purchase, see figure 6 and [0048]) examining historical data of the user to determine preference data of the user (using historical data to determine user’s interests/product history, see [0030, 0074]), wherein the method includes sending by the enterprise system communications to first and second supplier enterprise systems (transmit the information to manufacturers, see [0032]), wherein the communications reference the preference data (sending the user’s shopping interest data to the manufacturer to get better offers, see [0032]), wherein the method includes receiving response data from one or more of the first supplier enterprise system or the second supplier enterprise system and generating the prompting data in dependence on the response data (providing responses from manufacturers in the form of offers, offering the offer to the user for a response, see figure 6 and [0032, 0048]).








As per claim 8, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise, (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise) wherein the prompting data is prompting promotional data that prompts the user to the acquire an item from the second enterprise within the item venue (prompting a purchase of a first and/or second item in the store, see [0026]), wherein the examining includes examining the feedback data to determine, by the enterprise system, preference data of the user, wherein the method includes generating the second prompting data in dependence on the examining the feedback data (transmission of the shopping list data (first prompt); the shopping list data and the historical data ([0030]), the system will provide another prompt to the user to see if they would like to purchase the shopping list items at the current time, see figure 6 and [0048]).


As per claim 13, Parisis further discloses, 
wherein the method includes examining historical data of the user to determine a preference of the user (using historical data to determine user’s interests/product history, see [0030, 0074]), and wherein the method includes providing the promotional data and the second promotional data in dependence on the examining historical data (providing responses from manufacturers in the form of offers, offering the offer to the user for a response, see figure 6 and [0032, 0048]).


As per claim 14. Parisis further discloses, 
wherein the method includes examining historical data of the user to determine a preference of the user (using historical data to determine user’s interests/product history, see [0030, 0074]), and wherein the method includes providing the promotional data and the second promotional data in dependence on the examining historical data, (providing responses from manufacturers in the form of offers, offering the offer to the user for a response, see figure 6 and [0032, 0048]) wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), wherein the prompting data is prompting promotional data that prompts the user to the acquire an item from the second enterprise within the item venue (prompting a purchase of a first and/or second item in the store, see [0026]), wherein the examining includes examining the feedback data to determine, by the enterprise system, preference data of the user, wherein the method includes generating the second prompting data in dependence on the examining the feedback data (depending on the user response, the prompt results in the user’s shopping list being sent to the system for analysis, see [0028, 0048])
As per claim 16, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise, (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise) wherein the method includes examining inventory data of the item venue (examine inventory data of the store, see [0073]), wherein the inventory data of the item venue is inferred inventory data generated independent of shipment receipt data, and (predicted (inferred) inventory data, see [0073]) wherein generation of the inventory data of the item venue includes performing a query of one or more data source to determine top selling items of one or more item classification (querying sales data, see [0073]), wherein the method includes providing the promotional data in dependence on the examining inventory data of the item venue, wherein the method includes examining historical data of the user to determine a preference of the user (historical data: flights, [0074]; preferences/products, see [0030]), and wherein the method includes providing the promotional data and the second promotional data in dependence on the examining historical data, wherein the prompting data is prompting promotional data that prompts the user to the acquire an item from the second enterprise within the item venue, wherein the examining includes examining the feedback data to determine, by the enterprise system, preference data of the user, wherein the method includes generating the second prompting data in dependence on the examining the feedback data (transmission of the shopping list data (first prompt); the shopping list data and the historical data ([0030]), the system will provide another prompt to the user to see if they would like to purchase the shopping list items at the current time, see figure 6 and [0048]).


As per claim 18, 25, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise, wherein the prompting data is redemption prompting data which prompts the user to acquire a first item from the second enterprise at the item venue, wherein the second prompting data prompts the user to acquire a second item from the first enterprise (prompting a purchase while in the venue, see [0064, 0065]; multiple merchant/supplier inputs, see [0065]; reward points in exchange for products or discounts, see [0309]; apply points at purchase, see [0356]).


Claims 9-12, 15,  22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Parisis (US 2019/0304007) in view of Mangipudi (US 2016/0171540).

As per claim 9, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise, (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise ) wherein the prompting data is prompting promotional data that prompts the user to the acquire an item from the second enterprise within the item venue (prompting a purchase of a first and/or second item in the store, see [0026]), wherein the examining includes examining the feedback data to determine, by the enterprise system, preference data of the user (transmission of the shopping list data (first prompt); the shopping list data and the historical data ([0030]), the system will provide another prompt to the user to see if they would like to purchase the shopping list items at the current time, see figure 6 and [0048]), the preference data specifying that the user positively prefers items of a certain item classification of the item, wherein the method includes generating, by the enterprise system, the second prompting data using the preference data, the second prompting data prompting the user to acquire a second item, the second item having an item classification compatible with the certain item classification (using similar item data [0073] for promotions, (prompting a purchase of a first and/or second item in the store, see [0026]).
Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  Parisis does not explicitly disclose “the preference data specifying that the user positively prefers items of a certain item classification of the item.”  However, Mangipudi teaches a dynamic content and service targeting system that includes user preferences and specifically user specified favorite items or categories in its determination step to provide content, see [0048, 0149, 0151]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




As per claim 10, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), wherein the method includes examining provider data to identify an item for promotion (using inventory data from a supplier for potential promotion, see [0073]), wherein the examining includes examining configuration data of an item supplier enterprise specifying at least one promoted item, the item supplier enterprise supplying items to the enterprise, wherein the method includes selecting the promotional data so that the promotional data specifies an item having an item classification in common with or complementary to an item classification of the item for promotion (using similar item data [0073] for promotions, (prompting a purchase of a first and/or second item in the store, see [0026]).
Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  Parisis does not explicitly disclose “wherein the examining includes examining configuration data of an item supplier enterprise specifying at least one promoted item, the item supplier enterprise supplying items to the enterprise, wherein the method includes selecting the promotional data so that the promotional data specifies an item having an item classification in common with or complementary to an item classification of the item for promotion” However, Mangipudi teaches a dynamic content and service targeting system that includes specific item configurations (size, color) and categories in line with the user interests, see [0048]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



As per claim 11, Parisis further discloses, 
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), wherein the method includes examining provider data to identify an item for promotion (using inventory data from a supplier for potential promotion, see [0073]), wherein the examining includes examining configuration data of an item supplier enterprise specifying at least one promoted item, the item supplier enterprise supplying items to the enterprise, wherein the method includes selecting the promotional data so that the promotional data specifies an item having an item classification in common with or complementary to an item classification of the item for promotion, wherein the method included providing the second promotional data so that the second promotional data specifies the item for promotion (using similar item data [0073] for promotions, (prompting a purchase of a first and/or second item in the store, see [0026]) 
Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  Parisis does not explicitly disclose “wherein the examining includes examining configuration data of an item supplier enterprise specifying at least one promoted item, the item supplier enterprise supplying items to the enterprise, wherein the method includes selecting the promotional data so that the promotional data specifies an item having an item classification in common with or complementary to an item classification of the item for promotion” However, Mangipudi teaches a dynamic content and service targeting system that includes specific item configurations (size, color) and categories in line with the user interests, see [0048]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



As per claim 12, Parisis further discloses,
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), wherein the method includes examining provider data to identify an item for promotion, wherein the examining includes examining (using inventory data from a supplier for potential promotion, see [0073]) (a) configuration data of an item supplier enterprise specifying at least one promoted item, the item supplier enterprise supplying items to the enterprise, (b) inventory data of the supplier enterprise (using inventory data from a supplier for potential promotion, see [0073]), and (c) inventory data of the first enterprise, wherein the method includes selecting the promotional data so that the promotional data specifies an item having an item classification in common with or complementary to an item classification of the item for promotion, wherein the method includes providing the second promotional data so that the second promotional data specifies the item for promotion (using similar item data [0073] for promotions, (prompting a purchase of a first and/or second item in the store, see [0026])
Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  Parisis does not explicitly disclose “(a) configuration data of an item supplier enterprise specifying at least one promoted item, the item supplier enterprise supplying items to the enterprise.” However, Mangipudi teaches a dynamic content and service targeting system that includes specific item configurations (size, color) and categories in line with the user interests, see [0048]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






As per claim 15, Parisis further discloses,
wherein the sending, the examining and the transmitting are performed by an enterprise system of a first enterprise, wherein the item venue is an item venue of a second enterprise, (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise) wherein the method includes examining inventory data of the item venue (examine inventory data of the store, see [0073]), wherein the inventory data of the item venue is inferred inventory data generated independent of shipment receipt data (predicted (inferred) inventory data, see [0073]), and wherein generation of the inventory data of the item venue includes performing a query of one or more data source to determine top selling items (querying sales data, see [0073]) of one or more item classification
Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  Parisis does not explicitly disclose wherein the method includes providing the promotional data in dependence on the examining inventory data of the item venue.” However, Mangipudi teaches a dynamic content and service targeting system uses item inventory to determine which promotions to present, see [0046, 0048])).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).













As per claim 22, Parisis discloses a computer implemented method comprising: 
responsive to determining that a mobile client computer device is at a location of an item venue, sending to the client computer device, by an enterprise system of a first enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), prompting data, wherein the client computer device is associated to a user (providing a prompt to the user wherein the device is associated with a user and user data, see [0005, 0007, 0026]), and wherein the item venue is an item venue of a second enterprise different than the first enterprise  (the merchant is a second entity, see [0032, 0048] and figure 6), wherein the prompting data prompts the user to acquire a first item from the second enterprise, wherein the second prompting data prompts the user to acquire a second item from the enterprise (prompting a purchase of a first and/or second item in the store, see [0026]); 
examining, by the first enterprise system of the first enterprise, feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data (depending on the user response, the prompt results in the user’s shopping list being sent to the system for analysis, (Examiner Note: Parisis teaches [0028, users may ….add items to a shopping list (read on “feedback data defined by the user”, for example, adding items to the shopping list ) via voice command (read on “prompting data”) (read on “wherein feedback data is defined by the user in response to the prompting data”), be prompted to buy an item on the shopping list when within a pre-determined proximity from a store, receive turn-by-turn navigation instructions , not only to the store , but also inside the store to locate the item , and receive competitive offers for each item…  Finally, the user can either mark or delete items from these lists (read on “examining feedback data defined by the user”) so that they are not reminded repetitively, 0048, In further additional embodiment, participating stores may have items selected for purchase by the user ready for pickup upon arrival by the user (read on “feedback data defined by the user”, for example, selected item for purchase by the user). In still further additional embodiments, the user can pre-pay for in-store pickup items using a voice - activated system for authentication and approval (read on “wherein feedback data is defined by the user in response to the prompting data”), In still further embodiments, when the user indicates that they wish to shop 606 at the store now for the presented item, the process 600 can provide 607 turn by turn directions to the respective aisles the promoted item may be located (read on “wherein feedback data is defined by the user in response to the prompting data”). Thus, Parisis does disclose that the user response to the initial prompt will permit the sharing of the user data such as the stored shopping item [0007] and added/marked/deleted item in the shopping list [0028] that will then be examined and will influence the subsequent user prompts (see figure 6 and [0048], read on the claimed feature “examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data“), wherein the examining includes examining the feedback data to determine, by the enterprise system, preference data of the user (using historical data to determine user’s interests/product history, see [0030, 0074]), the preference data specifying that the user positively prefers items of a certain item classification of the item [0030, 0074]; 
generating, by the enterprise system, in dependence on the examining feedback data defined by the user, second prompting data using the preference data specifying that the user positively prefers items of a certain item classification of the item, the second prompting data prompting the user to acquire a second item, the second item having an item classification compatible with the certain item classification; and 
transmitting to the user the second prompting data in dependence on the examining feedback data defined by the user (after the first prompt and the subsequent transmission of the shopping list data, the system will provide another prompt to the user to see if they would like to purchase the shopping list items at the current time, see figure 6 and [0048]).  
While Parisis teaches a system that will monitor the location of a user device, prompt the user device for interaction when the device is in a venue, examine the response to the prompting data, and provide additional prompts for a user depending on the responses, as cited above, Parisis further disclose that the user response to the initial prompt will permit the sharing of the user data such as the stored shopping item [0007] and shopping list [0028] that will then be examined and will influence the subsequent user prompts (see figure 6 and [0048]).  
Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was filed to interpret Parisis’ cited first prompting event resulting in the transfer of user defined data (shopping list) to inform the steps that follow, using that data to provide additional prompts to the user, because the claimed invention is merely a combination of these cited element, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because each element is performing their function as intended and the difference is one of a naming scheme.


Further, Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  

Parisis does not explicitly disclose “preference data specifying that the user positively prefers items of a certain item classification of the item” However, Mangipudi teaches a dynamic content and service targeting system that includes user preferences and specifically user specified favorite items or categories in its determination step to provide content, see [0048, 0149, 0151]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




As per claim 23, Parisis further discloses, 
wherein the determining that the mobile client computer device is at a location of the item venue includes determining, by processing data specifying a current location of the mobile client computer device (determining that a user device is in the proximity of a retail store, see [0005, 0048] and figure 6]), and geofence data of a data repository of the enterprise system, that the mobile client computer device has breached a geofence that specifies a location of the item venue (monitoring the location, determining when a user is within a pre-determined proximity of a location (geo-fencing), see [0010, 0028]), wherein the method includes analyzing inventory data of the item venue (viewing inventory data, see [0073]), wherein the inventory data of the item venue is inferred inventory data generated independent of shipment receipt data (predicted inventory, see [0073]), and wherein generation of the inferred inventory data of the item venue includes performing a query of one or more data source to determine top selling items of one or more item classification, wherein the method includes providing the promotional data in dependence on the analyzing inventory data of the item venue provided by the inferred inventory data.
Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  Parisis does not explicitly disclose “wherein generation of the inferred inventory data of the item venue includes performing a query of one or more data source to determine top selling items of one or more item classification, wherein the method includes providing the promotional data in dependence on the analyzing inventory data of the item venue provided by the inferred inventory data” However, Mangipudi teaches a dynamic content and service targeting system that includes inventory and top selling items within a category and providing promotions based on that data, see [0149, 0149, 0151]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



As per claim 24, Parisis discloses a computer implemented method comprising: 
l.	responsive to determining that a mobile client computer device is at a location of an item venue, sending to the client computer device, by an enterprise system of a first enterprise (a first enterprise interpreted as the process administered by the system provider 600, see figure 6 and [0048]; paragraph [0032] provides additional clarification stating that the system may reach out to manufacturers and or additional retailers, demonstrating that this process is running independently of the merchant and is therefore a separate entity/enterprise), prompting data, wherein the client computer device is associated to a user (providing a prompt to the user wherein the device is associated with a user and user data, see [0005, 0007, 0026]), and wherein the item venue is an item venue of a second enterprise different than the first enterprise  (the merchant is a second entity, see [0032, 0048] and figure 6), wherein the prompting data prompts the user to acquire a first item from the second enterprise, wherein the second prompting data prompts the user to acquire a second item from the enterprise (prompting a purchase of a first and/or second item in the store, see [0026]), wherein the prompting data includes textual data specifying the first item ([0074,  For
example, if a user purchases an airline ticket every three months, the system 1100 may send a prompt to the user to purchase another airline ticket based on past purchases
and/or activity, 0075, For example, if a user needs paper towels they may set a higher importance and the system 1100 may provide a prompt to the user when a store
associated with the stored paper towels is nearby, even if that store is outside of the set proximity 1132]);
m.	examining, by the first enterprise system of the first enterprise, feedback data defined by the user ( Examiner Note: Parisis teaches [0028, users may ….add items to a shopping list (read on “feedback data defined by the user”, for example, adding items to the shopping list ) via voice command (read on “prompting data”) (read on “wherein feedback data is defined by the user in response to the prompting data”), be prompted to buy an item on the shopping list when within a pre-determined proximity from a store, receive turn-by-turn navigation instructions , not only to the store , but also inside the store to locate the item , and receive competitive offers for each item…  Finally, the user can either mark or delete items from these lists (read on “examining feedback data defined by the user”) so that they are not reminded repetitively, 0048, In further additional embodiment, participating stores may have items selected for purchase by the user ready for pickup upon arrival by the user (read on “feedback data defined by the user”, for example, selected item for purchase by the user). In still further additional embodiments, the user can pre-pay for in-store pickup items using a voice - activated system for authentication and approval (read on “wherein feedback data is defined by the user in response to the prompting data”), In still further embodiments, when the user indicates that they wish to shop 606 at the store now for the presented item, the process 600 can provide 607 turn by turn directions to the respective aisles the promoted item may be located (read on “wherein feedback data is defined by the user in response to the prompting data”). Thus, Parisis does disclose that the user response to the initial prompt will permit the sharing of the user data such as the stored shopping item [0007] and added/marked/deleted item in the shopping list [0028] that will then be examined and will influence the subsequent user prompts (see figure 6 and [0048], read on the claimed feature “examining feedback data defined by the user, wherein the feedback data is defined by the user in response to the prompting data“), wherein the feedback data is defined by the user in response to the prompting data that prompts the user to acquire the first item from second enterprise and which includes the textual data specifying the first item ([0074, For example, if a user purchases an airline ticket every three months, the system 1100 may send a prompt to the user to purchase another airline ticket based on past purchases and/or activity, 0075, For example, if a user needs paper towels they may set a higher importance and the system 1100 may provide a prompt to the user when a store associated with the stored paper towels is nearby, even if that store is outside of the set proximity 1132, 0048, In further additional embodiment, participating stores may have items selected for purchase by the user ready for pickup upon arrival by the user (read on “feedback data defined by the user”, for example, selected item for purchase by the user). wherein the examining includes examining the feedback data to determine, by the enterprise system, preference data of the user (using historical data to determine user’s interests/product history, see [0030, 0074]), the preference data specifying that the user positively prefers items of the first item classification of the item [0030, 0074, 0075]; 
n.	generating, by the enterprise system, in dependence on the examining feedback data defined by the user, second prompting data using the preference data specifying that the user positively prefers items of a certain item classification of the item, the second prompting data prompting the user to acquire a second item, the second item having an item classification compatible with the certain item classification, wherein the second prompting data includes textual data specifying the second item ([0074, For example, if a user purchases an airline ticket every three months, the system 1100 may send a prompt to the user to purchase another airline ticket based on past purchases
and/or activity, 0075, For example, if a user needs paper towels they may set a higher importance and the system 1100 may provide a prompt to the user when a store
associated with the stored paper towels is nearby, even if that store is outside of the set proximity 1132, 0076, The GUI 1124 may provide a prompt for a stored item within a set proximity 1136. The user may accept 1138 or decline 1140 this prompt. If the user accepts 1138 the prompt 1136, then the GUI may provide navigation instructions to the item 1142]); and 
o.	transmitting to the user the second prompting data in dependence on the examining feedback data defined by the user (after the first prompt and the subsequent transmission of the shopping list data, the system will provide another prompt to the user to see if they would like to purchase the shopping list items at the current time, see figure 6 and [0048]).  

As Parisis teaches a system that will monitor the location of a user device, prompt the user device for interaction when the device is in a venue, examine the response to the prompting data, and provide additional prompts for a user depending on the responses, as cited above, Parisis further disclose that the user response to the initial prompt will permit the sharing of the user data such as the stored shopping item [0007] and shopping list [0028] that will then be examined and will influence the subsequent user prompts (see figure 6 and [0048]).  Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was filed to interpret Parisis’ cited first prompting event resulting in the transfer of user defined data (shopping list) to inform the steps that follow, using that data to provide additional prompts to the user, because the claimed invention is merely a combination of these cited element, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because each element is performing their function as intended and the difference is one of a naming scheme.

Further, Parisis discloses querying store databases and gathering inventory data, predicted inventory data, and similar item data (see [0073]) for use in the promotional system previously cited.  
Parisis does not explicitly disclose “preference data specifying that the user positively prefers items of a certain item classification of the item” However, Mangipudi teaches a dynamic content and service targeting system that includes user preferences and specifically user specified favorite items or categories in its determination step to provide content, see [0048, 0149, 0151]).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was filed to combine the systems and methods for consumer-oriented behavior predictions and notifications of Parisis with the dynamic content and services targeting system of Mangipudi because both systems aim to provide relevant content to users based on their preferences and the elements of Mangipudi (inventory, favorite items/categories, item categories, and configuration) are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Allowable Subject Matter
Claim 26 and 27, are rejected under 35 U.S.C. § 101, and are objected to as being dependent upon a rejected based claim.  However, these claims would be allowable if rewritten to overcome the 35 U.S.C. § 101, rewritten to overcome any objections, and rewritten in independent form including all of the limitations of the rejected base claim (independent claim 21, 22, and 24), and any intervening claims

Claim 4-6, 8-12, 14-16, 18, and 21-27 would be allowable if independent claim 21, 22, 24 incorporate claimed element from dependent claim 26 and 27 respectively, are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to geographical advertising and promotion
U.S. Pub No. 2019/0261128 to Lyman disclosing methods of configuring mobile devices applications based on location.
U.S. Pub No. 2005/0228718 to Austin disclosing a point of purchase research device.
U.S. Pub No. 2019/0108561 to Shivashankar disclosing a purchase intent determination and real-time in store shopping assistance system.
U.S. Patent No. 11,100,539 to Shiffert disclosing a peer-to-peer geotargeting content system.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681